Citation Nr: 9916606	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  97-33 011A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in a January 
1987 Board decision denying service connection for multiple 
sclerosis, which was affirmed by a September 1987 Board 
reconsideration decision.

(The issue of entitlement to an effective date prior to 
November 16, 1990, for the grant of service connection for 
multiple sclerosis is addressed in a separate decision.)


REPRESENTATION

Moving Party Represented by:  The Honorable Robert J. Dole, 
Esq.


ATTORNEY FOR THE BOARD

L. A. Hardzog, Associate Counsel


FINDINGS OF FACT

1.  The Board of Veterans' Appeals (Board) has determined 
that one or more statements submitted by the veteran in 
support of his claim for an earlier effective date for the 
grant of service connection for multiple sclerosis 
constituted a motion seeking the Board's review of a January 
1987 Board decision denying service connection for multiple 
sclerosis, which was affirmed by a September 1987 Board 
reconsideration decision, to determine whether that final 
decision involved clear and unmistakable error (CUE).

2.  The Board received notice from the veteran's attorney 
dated March 30, 1999, that the veteran had elected to 
withdraw his CUE review motion, without prejudice to 
refiling.


CONCLUSION OF LAW

Such motion having been withdrawn, a motion seeking the 
Board's review of a January 1987 Board decision denying 
service connection for multiple sclerosis, which was affirmed 
by a September 1987 Board reconsideration decision, to 
determine whether that decision involved clear and 
unmistakable error, is dismissed.  Board of Veterans' Appeals 
Rule of Practice 1404(f), 64 Fed. Reg. 2140 (1999) (to be 
codified at 38 C.F.R. § 20.1404(f)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Board of Veterans' Appeals Rule of Practice 1404(f), 64 Fed. 
Reg. 2140 (1999) (to be codified at 38 C.F.R. § 20.1404(f)), 
permits a party to withdraw a motion to review a final Board 
decision to determine whether CUE exists in that decision.  
Inasmuch as the motion for CUE review in this case has now 
been withdrawn, the motion should be dismissed, without 
prejudice to refiling, as provided by Rule 1404(f).

ORDER

The motion is dismissed without prejudice to refiling.



		
	Steven L. Keller
Member, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999).  38 U.S.C.A. § 7252 (West 
1991 & Supp. 1999); Wilson v. Brown, 5 Vet. App. 103, 108 
(1993) ("A claimant seeking to appeal an issue to the Court 
must first obtain a final BVA decision on that issue.")  
This dismissal under Rule of Practice 1404(f), 64 Fed. Reg. 
2140 (1999) (to be codified at 38 C.F.R. § 20.1404(f)), is 
not a final decision of the Board.  Rule of Practice 1409(b), 
64 Fed. Reg. 2140 (1999) (to be codified at 38 C.F.R. 
§ 20.1409(b)).  This dismissal removes your motion from the 
Board's docket, but you may refile the motion at a later date 
if you wish.


